Exhibit 10.32

April 30, 2004

United Natural Foods, Inc.
260 Lake Road
Dayville, CT 06241

Stow Mills, Inc.
70 Stow Drive
Chesterfield, NH 03443

United Natural Foods Pennsylvania, Inc.
70 Stow Drive
Chesterfield, NH 03443

Albert’s Organics, Inc.
3268 East Vernon Avenue
Vernon, CA 90058

Attention: Rick Puckett, Chief Financial Officer

RE:  Third Amendment to Term Loan Agreement Dear Rick:

Reference is made to that certain Term Loan Agreement dated as of April 28, 2003
as amended by the Amendment to Term Loan Agreement dated August 26, 2003 and by
the Second Amendment to Term Loan Agreement dated December 18, 2003 (the “Loan
Agreement”) among United Natural Foods, Inc. (“UNFI”), Stow Mills, Inc. (“SMI”),
United Natural Foods Pennsylvania, Inc. (“UNFPA”) and Albert’s Organics, Inc.
(“Albert’s” and together with UNFI, SMI and UNFPA, the “Borrowers”) and Fleet
Capital Corporation (the “Lender”). Capitalized terms not defined herein shall
have the meanings ascribed thereto in the Loan Agreement. This Third Amendment
to Term Loan Agreement shall be referred to as the “Third Amendment”.

The Borrowers have requested that the Lender agree to amend the Loan Agreement
in connection with the amendment and restatement of the Working Capital
Facility.

1.     Amendment to the Loan Agreement.   Subject to the terms and conditions of
this Third Amendment, Borrowers and Lender agree that the Loan Agreement shall
be amended as follows:

a.      Section 6.2.7 of the Loan Agreement is deleted and replaced with the
following:

“6.2.7          Distributions.   Declare or make, or permit any Subsidiary of
Borrowers to declare or make, any Distributions except (a) Distributions made by
a wholly-owned Subsidiary of a Borrower to such Borrower in the ordinary course
of business, (b) dividends made in the form of common stock of a Borrower (so
long as after giving effect thereto no Default or Event of Default shall exist
or shall occur as a result thereof), (c) repurchases by UNFI of its common stock
from time to time, and (d) dividends paid in cash provided that Borrowers shall
give the Lender not less than thirty (30) days prior notice before any action is
taken to approve and/or declare any such cash dividend and with such notice
furnish the Lender with pro forma financial statements demonstrating that after
giving effect to the proposed cash dividend no Default or Event of Default shall
exist or shall occur as a result thereof and Borrowers shall have Availability
(as defined under the Working Capital Facility) of at least $20,000,000 at the
time such cash dividend is declared and at the time such cash dividend is paid.”

b.      Section 6.3.2 of the Loan Agreement is deleted and replaced with the
following:

“6.3.2          Minimum Net Worth.   Maintain a Net Worth on a Consolidated
basis of not less than:  (i) as of the last day of the fiscal quarter ended
January 31, 2004, $200,000,000; (ii) as of the last day of the fiscal quarter
ending April 30, 2004, $200,000,000 plus twenty-five percent (25%) of the
Consolidated net earnings (but not loss) of the Borrowers, as determined in
accordance


--------------------------------------------------------------------------------


with GAAP, for such fiscal quarter and (iii) as of the end of each succeeding
fiscal quarter, $200,000,000 plus the Consolidated net earnings amount as
calculated pursuant hereto for all the preceding fiscal quarters commencing with
the fiscal quarter ending April 30, 2004 plus twenty-five percent (25%) of the
Consolidated net earnings (but not loss) of the Borrowers, as determined in
accordance with GAAP, for such succeeding fiscal quarter.”

c.      The definition of Distribution in Appendix A to the Loan Agreement is
deleted and replaced with the following:

“Distribution—in respect of any entity means and includes:  (i) the payment of
any dividends or other distributions on capital stock or other equity interests
of such entity (except distributions in such stock or equity interests) and
(ii) the redemption, repurchase or other acquisition or retirement of any of the
capital stock or other equity securities of such entity at any time outstanding
unless made contemporaneously from the net proceeds of the sale of shares of its
capital stock or membership interests.”

d.      The definition of Fixed Charge Coverage Ratio in Appendix A to the Loan
Agreement is amended to add the following clause (iii) to the end thereof.

“and (iii) all Distributions, if any, paid in cash.”

e.      The definition of Net Worth in Appendix A to the Loan Agreement is
deleted and replaced with the following:

“Net Worth”—the shareholders’ equity, excluding treasury stock, of a Person as
determined in accordance with GAAP.”

f.       The definition of Working Capital Facility in Appendix A to the Loan
Agreement is deleted and replaced with the following:

“Working Capital Facility—the $250,000,000 working capital line of credit
evidenced by a certain Amended and Restated Loan and Security Agreement dated
April   , 2004 by and among the Borrowers, the Guarantors and Lender as Agent
for itself and the other lenders party thereto.

2.     Representations and Warranties.   The Borrowers hereby represent and
warrant as follows:

g.      Power, Authority, Etc.   The Borrowers have the power and authority for
the making and performing of this Third Amendment to Loan Agreement. This Third
Amendment to Loan Agreement has been duly executed and delivered by or on behalf
of the Borrowers pursuant to authority legally adequate therefor, and this Third
Amendment to Loan Agreement is in full force and effect and is a legal, valid
and binding obligation of the Borrowers enforceable in accordance with its terms
subject to applicable bankruptcy, reorganization, insolvency, moratorium or
similar laws and equitable principles affecting the enforcement of creditors’
rights generally.

a.      Incorporation of Representations and Warranties.   The representations
and warranties of the Borrowers contained in the Loan Agreement, except for any
changes resulting only from the passage of time and which do not otherwise
constitute a Default or Event of Default hereunder, are true and correct on and
as of the date hereof as though made on and as of the date hereof and such
representations and warranties are hereto incorporated in this Third Amendment
to Loan Agreement as though fully set forth herein.

3.     Miscellaneous.

a.      Counterparts.   This Third Amendment to Loan Agreement may be executed
in any number of counterparts, all of which taken together shall constitute one
agreement, and any of the parties hereto may execute this Third Amendment to
Loan Agreement by signing any such counterpart.

2


--------------------------------------------------------------------------------


b.      Force and Effect.   The Loan Agreement and each other Loan Document, as
amended by this Third Amendment, are hereby ratified, confirmed and approved,
and shall continue in full force or effect.

c.      Loan Document.   This Third Amendment to Loan Agreement and all other
documents executed in connection herewith are “Loan Documents” as such term is
defined in the Loan Agreement. This Third Amendment shall be governed by the
laws of the State of Connecticut. This Third Amendment to Loan Agreement and the
other documents executed and delivered in connection herewith set forth the
entire agreement of the parties with respect to the subject matter thereof and
supersede any prior agreement and contemporaneous oral agreements of the parties
concerning their subject matter.

[remainder of page intentionally left blank]

3


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Third Amendment to Loan
Agreement as of the date first above written.

BORROWERS:

UNITED NATURAL FOODS, INC.

 

By:

/s/ RICK PUCKETT

 

Name:

Rick Puckett

 

Title:

Chief Financial Officer

 

STOW MILLS, INC.

 

By:

/s/ RICK PUCKETT

 

Name:

Rick Puckett

 

Title:

Chief Financial Officer

 

UNITED NATURAL FOODS

 

PENNSYLVANIA, INC.

 

By:

/s/ RICK PUCKETT

 

Name:

Rick Puckett

 

Title:

Chief Financial Officer

 

ALBERT’S ORGANICS, INC.

 

By:

/s/ RICK PUCKETT

 

Name:

Rick Puckett

 

Title:

Chief Financial Officer

LENDER:

FLEET CAPITAL CORPORATION

 

By:

/s/ KIM B. BUSHEY

 

Name:

Kim B. Bushey

 

Title:

Senior Vice President

 

[Signature Page to Third Amendment to Loan Agreement]


--------------------------------------------------------------------------------


RATIFICATION OF GUARANTY AGREEMENT

The undersigned Guarantors acknowledge receipt of the foregoing Third Amendment
to Term Loan Agreement (“Third Amendment”) and hereby (a) accept and agree to
the terms and provisions of the Third Amendment and (b) ratify, confirm, and
approve all of the terms and conditions of each of the Guaranty Agreements.

IN WITNESS WHEREOF, the parties have executed the Ratification of Guaranty
Agreement on this 30th day of April, 2004.

NATURAL RETAIL GROUP, INC.

 

By:

/s/ RICK D. PUCKETT

 

Name:

 

 

Title:

 

 

UNITED NATURAL TRADING CO.

 

By:

/s/ RICK D. PUCKETT

 

Name:

 

 

Title:

 

 

MOUNTAIN PEOPLE’S WAREHOUSE INCORPORATED

 

By:

/s/ RICK D. PUCKETT

 

Name:

 

 

Title:

 

 

NUTRASOURCE, INC.

 

By:

/s/ RICK D. PUCKETT

 

Name:

 

 

Title:

 

 

RAINBOW NATURAL FOODS, INC.

 

By:

/s/ RICK D. PUCKETT

 

Name:

 

 

Title:

 

 

UNITED NORTHEAST, Llc

 

By:

/s/ RICK D. PUCKETT

 

Name:

 

 

Title:

 

 


--------------------------------------------------------------------------------


April 30, 2004

Fleet Capital Corporation
200 Glastonbury Boulevard
Glastonbury, CT 06033

Attention: Northeast Loan Administration

Re:       Participation Agreement dated April 30, 2003 as amended
(“Participation Agreement”) between Fleet Capital Corporation (“Lender”) and
Cooperatieve Centrale Raiffeisen­Boerenleenbank B.A., “Rabobank International”,
New York Branch (“Participant”)

Ladies and Gentlemen:

The Participant acknowledges receipt of the Third Amendment to Term Loan
Agreement dated as of the date hereof (“Third Amendment”) and the Second
Amendment to Intercreditor Agreement (“Second Amendment”), copies of which are
attached hereto, pursuant to which certain amendments have been made to reflect
the amendment and restatement of the Working Capital Facility (as defined in the
Term Loan Agreement). The Participant consents to the terms and conditions of
the Third Amendment and Second Amendment.

The Participant agrees that the Participation Agreement is ratified, confirmed
and approved and shall continue in full force and effect.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


--------------------------------------------------------------------------------


 

 

COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK INTERNATIONAL”,
NEW YORK BRANCH

 

By:

/s/ THEODORE W. COX

 

Name:

THEODORE W. COX

 

Title:

EXECUTIVE DIRECTOR

 

By:

/s/ REBECCA O. MORROW

 

Name:

Rebecca O. Morrow

 

Title:

Executive Director

ACCEPTED:

 

 

FLEET CAPITAL CORPORATION

 

 

By:

/s/ KIM BUSHEY

 

 

Name:

Kim Bushey

 

 

Title:

Senior Vice President

 

 

 

 


--------------------------------------------------------------------------------